                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KIMETRA BRICE, et al.,                             Case No. 18-cv-01200-WHO
                                                        Plaintiffs,
                                   8
                                                                                            ORDER ON STIPULATIONS;
                                                 v.                                         RESETTING MOTION HEARING
                                   9
                                                                                            DATES
                                  10     PLAIN GREEN, LLC., et al.,
                                                                                            Re: Dkt. Nos. 98, 99
                                                        Defendants.
                                  11

                                  12          The stipulation (Dkt. No. 99) between defendant Plain Green and plaintiffs seeking a sixty-
Northern District of California
 United States District Court




                                  13   day extension of the deadlines to file the opposition and reply briefs as well as reset the hearing

                                  14   date on Plain Green’s motion to dismiss (Dkt. No. 87) is GRANTED. The hearing on Plain

                                  15   Green’s motion to dismiss is reset for February 20, 2018 at 2:00 p.m.

                                  16          The stipulation (Dkt. No. 98) between the Haynes defendants and plaintiffs to continue the

                                  17   briefing and hearing date on the Haynes defendants’ motion to dismiss (Dkt. No. 86) is

                                  18   GRANTED. The briefing deadlines on the Haynes defendants’ motion to stay and motion to

                                  19   compel arbitration are not altered. The hearing date on all three motions (Dkt. Nos. 84,85, 86) is

                                  20   reset to February 20, 2018 at 2:00 p.m.

                                  21

                                  22          IT IS SO ORDERED.

                                  23   Dated: November 28, 2018

                                  24

                                  25
                                                                                                     William H. Orrick
                                  26                                                                 United States District Judge
                                  27

                                  28
